—Motion by respondent granted only to the extent that the order entered January 23, 1995 (see, 211 AD2d 972) suspend*852ing him from practice is stayed, effective immediately, until further order of the Court, without prejudice to a motion by petitioner to vacate the stay in the event respondent shall fail to (1) appear before petitioner to give testimony and produce all records and documents in his possession and within his control, in accordance with the subpoena issued November 9, 1994, at a time and place to be specified in an order to be submitted by petitioner after consultation with respondent, said appearance to be made within 30 days of the date of this decision, and (2) pay $500 to petitioner, within ten days of the date of this decision, for the latter’s stenographic and other expenses incurred in issuing the subpoena, moving for respondent’s suspension, and opposing the instant motion (see, 22 NYCRR 806.4 [e]; 806.12 [c]). Cardona, P. J., Mikoll, Mercure, Crew III, and Spain, JJ., concur.